NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
The drawings were received on 17 March 2020.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 17, the term “angled” is indefinite, because it is unclear at what angles or with respect to what lines, sides, or surfaces are the angles formed. Claims 7-16 and 18-20 are rejected for the same reasons due to their dependency upon said claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolecek et al. (U.S. Patent No. 7,867,159).
Regarding claim 17, Dolecek et al. discloses a method of preventing failure of a centrifuge assembly used to separate composite liquids, the method comprising: positioning a first portion 146 of a safety mechanism on an end of a tubing arm (“disposable tubing”), wherein the first portion comprises a first angled surface and a second angled surface; positioning a second portion 148 of the safety mechanism on the end of the tubing arm; and connecting the first portion and the second portion with a fastener 149 (col. 20 line 60 – col. 21 line 10; col. 25 lines 15-30; Fig. 11).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoja et al. (U.S. Patent No. 4,127,231).
Regarding claim 17, Khoja et al. discloses a method of preventing failure of a centrifuge assembly used to separate composite liquids, the method comprising: positioning a first portion 18 of a safety mechanism on an end of a tubing arm 21-24, wherein the first portion comprises a first angled surface and a second angled surface; positioning a second portion 36 of the safety mechanism on the end of the tubing arm; and connecting the first portion and the second portion with a fastener (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dolecek et al. (U.S. Patent No. 7,867,159) in view of Volkmann (U.S. Patent No. 5,417529).
Regarding claim 18, Dolecek et al. does not disclose after the connecting, placing an adhesive on a head of the fastener to adhere the fastener to the first portion. 
Volkmann et al. discloses placing an adhesive on a head of the fastener to adhere the fastener to the first portion (Abstract; claim 7). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Dolecek et al. with the adhesive taught by Volkmann et al. for the purpose of meeting the tensile load requirement of the specific application (Abstract). 
Regarding claim 19, Dolecek et al. discloses wherein the first portion comprises a first channel 390 for positioning a portion of the tubing arm, and the positioning the first portion comprises: positioning the portion of the tubing arm in the first channel (col. 25 lines 15-30).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoja et al. (U.S. Patent No. 4,127,231) in view of Volkmann (U.S. Patent No. 5,417529).
Regarding claim 18, Khoja et al. does not disclose after the connecting, placing an adhesive on a head of the fastener to adhere the fastener to the first portion. 
Volkmann et al. discloses placing an adhesive on a head of the fastener to adhere the fastener to the first portion (Abstract; claim 7). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Khoja et al. with the adhesive taught by 
Regarding claim 19, Dolecek et al. discloses wherein the first portion comprises a first channel 96 for positioning a portion of the tubing arm, and the positioning the first portion comprises: positioning the portion of the tubing arm in the first channel (Fig. 3).
Regarding claim 20, Dolecek et al. discloses wherein the second portion comprises a second channel 164 for positioning a second portion of the tubing arm, and further comprising: positioning a second portion of the tubing arm in the second channel (Fig. 3).

Allowable Subject Matter
Claims 6-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, since the prior art does not teach or suggest wherein the safety mechanism is configured to contact the latch arm and move the latch arm from a first upward position to a second downward position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/Shuyi S. Liu/Examiner, Art Unit 1774